COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                No. 08-16-00101-CV
                                                §
  IN THE MATTER OF E.J.E.,                                          Appeal from
                                                §
  A JUVENILE.                                                    65th District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                  (TC # 1400465)
                                                §

                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that because Appellant is indigent,

no order regarding costs is made. We further order that this decision be certified below for

observance.

       IT IS SO ORDERED THIS 14TH DAY OF MARCH, 2017.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.